Title: To George Washington from John St. Clair, 18 June 1758
From: St. Clair, John
To: Washington, George



Sir
Carlisle [Pa.] June 18th 1758

Yesterday at Noon I was favour’d with your Letter of the 14th with several others enclosed in it. I hope by the time you receive this that you have got the better of all your difficultys, but after all that has been done if any thing is wanting let me know it and I shall bring it with me to fort Cumberland.
I must beg you will send me to this place 8 or 10 of Capt. Stewarts light Horse with an Officer and for an Example to the Pensylvanians I shoud be glad of those that are best mounted.
I send you all the News that I can pick up so that I need not repeat what you see in Print. Mr Hoops writes to Mr Walker about provisions.
I shall represent to the General the difficiency of Bayonets to Colo. Byrds Regt if he thinks them necessary he has it now in his power to supply them. I expect the Genl will leave Philadelphia this Week.
I beg you will make my Compliments to all the Gentlemen of the Virginia Brigade, I am with a most Sincere Regd Dr Sir Your most obedient and most humble Servant

John St clair.

